 



EXHIBIT 10.4
AMENDED AND RESTATED SECURITY AGREEMENT
     THIS AMENDED AND RESTATED SECURITY AGREEMENT (the “Agreement”), is entered
into and made effective as of December 3, 2007, by and between ADVANCED VIRAL
RESEARCH CORP., a Delaware corporation with its principal place of business
located at 200 Corporate Boulevard South, Yonkers, New York 10701 (the
“Parent”), and the each subsidiary of the Parent listed on Schedule I attached
hereto (each a “Subsidiary,” and collectively and together with the Parent, the
“Company”), in favor of the BUYER(S) (the “Secured Party”) listed on Schedule I
attached to the Securities Purchase Agreement (the “Securities Purchase
Agreement”) dated January 1, 2007 between the Company and the Secured Party.
     WHEREAS, The Parent shall issue and sell to the Secured Party, as provided
in the Securities Purchase Agreement, and the Secured Party shall purchase, up
to One Million Five Hundred Thousand Dollars ($1,500,000) of secured convertible
debentures (the “January 2007 Convertible Debentures”), which shall be
convertible into shares of the Parent’s common stock, par value $0.00001, in the
respective amounts set forth opposite each Buyer(s) name on Schedule I attached
to the Securities Purchase Agreement and the Parent shall issue and sell to the
Secured Party, as provided in the Securities Purchase Agreement, and the Secured
Party shall purchase, up to Two Million Dollars ($2,750,000) of secured
convertible debentures (the “July 2007 Convertible Debentures”), which shall be
convertible into shares of the Parent’s common stock, par value $0.00001, in the
respective amounts set forth opposite each Buyer(s) name on Schedule I attached
to the Securities Purchase Agreement dated July 24, 2007 (the “July 2007
Securities Purchase Agreement”) (the January 2007 Convertible Debentures and
July 2007 Convertible Debenture shall be collectively referred to as the
“Convertible Debentures”);
     WHEREAS, to induce the Secured Party to enter into the transaction
contemplated by the Securities Purchase Agreement and the July 2007 Securities
Purchase Agreement, the Convertible Debentures, the Investor Registration Rights
Agreement dated January 1, 2007 by between the Parent and the Secured Party (the
“January 2007 Investor Registration Rights Agreement”), the Investor
Registration Rights Agreement dated July 24, 2007 by between the Parent and the
Secured Party (the “July 2007 Investor Registration Rights Agreement”), the
Irrevocable Transfer Agent Instructions among the Parent, the Secured Party, the
Parent’s transfer agent, and David Gonzalez, Esq. dated January 1, 2007 (the
“January 2007 Transfer Agent Instructions”) and the Irrevocable Transfer Agent
Instructions among the Parent, the Secured Party, the Parent’s transfer agent,
and David Gonzalez, Esq. dated July 24, 2007 (the “July 2007 Transfer Agent
Instructions”) (collectively referred to as the “Transaction Documents”) , each
Company hereby grants to the Secured Party a security interest in and to the
property of each Company existing on the date hereof and identified on Exhibit A
hereto (collectively referred to as the “Pledged Property”) to secure all of the
Obligations (as defined below) from the date hereof until the earlier to occur
of: (i) five hundred thousand dollars ($500,000) or less principal amount of the
Convertible Debentures remains outstanding; (ii) the Company receives, after the
date of this Agreement, Three Million Dollars ($3,000,000) of capital, in any
form other than through the issuance of free-trading shares of the Company’s





--------------------------------------------------------------------------------



 



common stock, from sources other than the Secured Party, which is utilized to
either repay the Convertible Debentures in full, or reduce the outstanding
principal amount of the Convertible Debentures to five hundred thousand dollars
($500,000); or (iii) satisfaction of the Obligations, as defined herein below,
((i), (ii), and (iii) are sometimes hereinafter individually referred to as an
“Expiration Event”).
     NOW, THEREFORE, in consideration of the promises and the mutual covenants
herein contained, and for other good and valuable consideration, the adequacy
and receipt of which are hereby acknowledged, the parties hereto hereby agree as
follows:
ARTICLE 1.
DEFINITIONS AND INTERPRETATIONS
     Section 1.1. Recitals.
     The above recitals are true and correct and are incorporated herein, in
their entirety, by this reference.
     Section 1.2. Interpretations.
     Nothing herein expressed or implied is intended or shall be construed to
confer upon any person other than the Secured Party any right, remedy or claim
under or by reason hereof.
     Section 1.3. Obligations Secured.
     From the date hereof until an Expiration Event, the security interest
created hereby in the Pledged Property constitutes continuing collateral
security for all of the obligations of the Parent now existing or hereinafter
incurred to the Buyers, whether oral or written and whether arising before, on
or after the date hereof including, without limitation following obligations
(collectively, the “Obligations”):
     (a) the payment by the Parent, as and when due and payable (by scheduled
maturity, acceleration, demand or otherwise), of all amounts from time to time
owing by it in respect of the Securities Purchase Agreement, the July 2007
Securities Purchase Agreement, the Convertible Debentures and the other
Transaction Documents; and
     (b) the due performance and observance by the Parent of all of its other
obligations from time to time existing in respect of any of the Transaction
Documents, including without limitation, the Parent’s obligations with respect
to any conversion or redemption rights of the Secured Party under the
Convertible Debentures.

2



--------------------------------------------------------------------------------



 



ARTICLE 2.
PLEDGED PROPERTY; EVENT OF DEFAULT
     Section 2.1. Pledged Property.
          (a) As collateral security for all of the Obligations, the Company
hereby pledges to the Secured Party, and creates in the Secured Party for its
benefit, a security interest, from the date hereof through an Expiration Event,
in and to all of the Pledged Property whether now owned or hereafter acquired.
          (b) Simultaneously with the execution and delivery of this Agreement,
the Company shall make, execute, acknowledge, file, record and deliver to the
Secured Party any documents reasonably requested by the Secured Party to perfect
its security interest in the Pledged Property. Simultaneously with the execution
and delivery of this Agreement, the Company shall make, execute, acknowledge and
deliver to the Secured Party such documents and instruments, including, without
limitation, financing statements, certificates, affidavits and forms as may, in
the Secured Party’s reasonable judgment, be necessary to effectuate, complete or
perfect, or to continue and preserve, the security interest of the Secured Party
in the Pledged Property, and the Secured Party shall hold such documents and
instruments as secured party, subject to the terms and conditions contained
herein.
Section 2.2. Event of Default; Rights; Interests; Etc.
          (a) Provided an Expiration Event has not occurred, an “Event of
Default” shall be deemed to have occurred under this Agreement upon an Event of
Default under and as defined in the Convertible Debentures.
          (b) So long as no Event of Default shall have occurred and be
continuing; (i) the Company shall be entitled to exercise any and all rights
pertaining to the Pledged Property or any part thereof for any purpose not
inconsistent with the terms hereof; and (ii) the Company shall be entitled to
receive and retain any and all payments paid or made in respect to the Pledged
Property.
     Section 2.3 Termination of Security Interest.
          (a) Notwithstanding any provision to the contrary contained herein,
the rights of the Secured Party under this Agreement, including, but not limited
to, Secured Party’s security interest in the Pledged Property, shall
automatically terminate upon the occurrence of an Expiration Event.
          (b) Upon the occurrence of an Expiration Event, the Secured Party
shall make, execute, acknowledge, file, record and deliver to the company any
documents reasonably requested by the Company to terminate the Secured Party’s
security interest in the Pledged Property and the Pledged Collateral. Upon the
occurrence of an Expiration Event, the Secured Party shall make, execute,
acknowledge and deliver to the Company such documents and instruments,
including, without limitation, financing statements, certificates, affidavits,
and forms as may, in the Company’s reasonable judgment, be necessary to
eliminate and terminate the security interest of the Secured Party in the
Pledged Property and the Pledged Collateral, and the Company is authorized to
file such documents as necessary to terminate Secured Party’s security interest
in the Pledged Property.

3



--------------------------------------------------------------------------------



 



ARTICLE 3.
ATTORNEY-IN-FACT; PERFORMANCE
     Section 3.1. Secured Party Appointed Attorney-In-Fact.
     Upon the occurrence and during the continuance of an Event of Default:
(a) the Company hereby appoints the Secured Party as its attorney-in-fact, with
full authority in the place and stead of the Company and in the name of the
Company or otherwise, from time to time in the Secured Party’s discretion to
take any action and to execute any instrument which the Secured Party may
reasonably deem necessary to accomplish the purposes of this Agreement,
including, without limitation, to receive and collect all instruments made
payable to the Company representing any payments in respect of the Pledged
Property or any part thereof and to give full discharge for the same; (b) the
Secured Party may demand, collect, receipt for, settle, compromise, adjust, sue
for, foreclose, or realize on the Pledged Property as and when the Secured Party
may determine, and (c) to facilitate collection, the Secured Party may notify
account debtors and obligors on any Pledged Property to make payments directly
to the Secured Party.
     Section 3.2. Secured Party May Perform.
     If the Company fails to perform any agreement contained herein, the Secured
Party, at its option, may itself perform, or cause performance of, such
agreement, and the expenses of the Secured Party incurred in connection
therewith shall be included in the Obligations secured hereby and payable by the
Company under Section 8.3.
ARTICLE 4.
REPRESENTATIONS AND WARRANTIES
     Section 4.1. Authorization; Enforceability.
     Each of the parties hereto represents and warrants that it has taken all
action necessary to authorize the execution, delivery and performance of this
Agreement and the transactions contemplated hereby; and upon execution and
delivery, this Agreement shall constitute a valid and binding obligation of the
respective party, subject to applicable bankruptcy, insolvency, reorganization,
moratorium and similar laws affecting creditors’ rights or by the principles
governing the availability of equitable remedies.

4



--------------------------------------------------------------------------------



 



     Section 4.2. Addition to the Pledged Property. The Company and the
Subsidiaries represent and warrant that as a result of obtaining the waivers and
consents of the Secured Party pursuant to such letter dated December 3, 2007
necessary in order for the Company and Triad Biotherapeutics, Inc., a wholly
owned subsidiary of the Company, to enter into such Purchase Agreement dated
December 3, 2007 by and between the Company, Triad Biotherapeutics, Inc.,
Vincent P. Gallo and Dallas E. Hughes (the “Purchase Agreement”), the Company
has agreed to provide the Secured Party a security interest in those assets
described as the “Purchased Assets” in the Purchase Agreement. The “Purchased
Assets” shall be included in the Pledged Property as such term is used herein.
     Section 4.3. Ownership of Pledged Property.
The Company represents and warrants that it is the legal and beneficial owner of
the Pledged Property free and clear of any lien, security interest, option or
other charge or encumbrance (each, a “Lien”) except for the security interest
created by this Agreement and other Permitted Liens. For purposes of this
Agreement, “Permitted Liens” means: (1) the security interest created by this
Agreement, (2) existing Liens disclosed by the Company to the Secured Party;
(3) inchoate Liens for taxes, assessments or governmental charges or levies not
yet due, as to which the grace period, if any, related thereto has not yet
expired, or being contested in good faith and by appropriate proceedings for
which adequate reserves have been established in accordance with GAAP; (4) Liens
of carriers, materialmen, warehousemen, mechanics and landlords and other
similar Liens which secure amounts which are not yet overdue by more than
60 days or which are being contested in good faith by appropriate proceedings;
(5) licenses, sublicenses, leases or subleases granted to other Persons not
materially interfering with the conduct of the business of the Company;
(6) Liens securing capitalized lease obligations and purchase money indebtedness
incurred solely for the purpose of financing an acquisition or lease;
(7) easements, rights-of-way, restrictions, encroachments, municipal zoning
ordinances and other similar charges or encumbrances, and minor title
deficiencies, in each case not securing debt and not materially interfering with
the conduct of the business of the Company and not materially detracting from
the value of the property subject thereto; (8) Liens arising out of the
existence of judgments or awards which judgments or awards do not constitute an
Event of Default; (9) Liens incurred in the ordinary course of business in
connection with workers compensation claims, unemployment insurance, pension
liabilities and social security benefits and Liens securing the performance of
bids, tenders, leases and contracts in the ordinary course of business,
statutory obligations, surety bonds, performance bonds and other obligations of
a like nature (other than appeal bonds) incurred in the ordinary course of
business (exclusive of obligations in respect of the payment for borrowed
money); (10) Liens in favor of a banking institution arising by operation of law
encumbering deposits (including the right of set-off) and contractual set-off
rights held by such banking institution and which are within the general
parameters customary in the banking industry and only burdening deposit accounts
or other funds maintained with a creditor depository institution; (11) usual and
customary set-off rights in leases and other contracts; and (12) escrows in
connection with acquisitions and dispositions.
     Section 4.4. Change of Corporate Name and State of Incorporation. Neither
the Company or its Subsidiaries have changed their state of incorporation or
corporate name since January 1, 2007.

5



--------------------------------------------------------------------------------



 



ARTICLE 5.
DEFAULT; REMEDIES; SUBSTITUTE COLLATERAL
     Section 5.1 Method of Realizing Upon the Pledged Property: Other Remedies.
     If any Event of Default shall have occurred and be continuing:
     (a) The Secured Party may exercise in respect of the Pledged Property, in
addition to any other rights and remedies provided for herein or otherwise
available to it, all of the rights and remedies of a secured party upon default
under the Uniform Commercial Code (whether or not the Uniform Commercial Code
applies to the affected Pledged Property), and also may (i) take absolute
control of the Pledged Property, including, without limitation, transfer into
the Secured Party’s name or into the name of its nominee or nominees (to the
extent the Secured Party has not theretofore done so) and thereafter receive,
for the benefit of the Secured Party, all payments made thereon, give all
consents, waivers and ratifications in respect thereof and otherwise act with
respect thereto as though it were the outright owner thereof, (ii) require the
Company to assemble all or part of the Pledged Property as directed by the
Secured Party and make it available to the Secured Party at a place or places to
be designated by the Secured Party that is reasonably convenient to both
parties, and the Secured Party may enter into and occupy any premises owned or
leased by the Company where the Pledged Property or any part thereof is located
or assembled for a reasonable period in order to effectuate the Secured Party’s
rights and remedies hereunder or under law, without obligation to the Company in
respect of such occupation, and (iii) without notice except as specified below
and without any obligation to prepare or process the Pledged Property for sale,
(A) sell the Pledged Property or any part thereof in one or more parcels at
public or private sale, at any of the Secured Party’s offices or elsewhere, for
cash, on credit or for future delivery, and at such price or prices and upon
such other terms as the Secured Party may deem commercially reasonable and/or
(B) lease, license or dispose of the Pledged Property or any part thereof upon
such terms as the Secured Party may deem commercially reasonable. The Company
agrees that, to the extent notice of sale or any other disposition of the
Pledged Property shall be required by law, at least ten (10) days’ notice to the
Company of the time and place of any public sale or the time after which any
private sale or other disposition of the Pledged Property is to be made shall
constitute reasonable notification. The Secured Party shall not be obligated to
make any sale or other disposition of any Pledged Property regardless of notice
of sale having been given. The Secured Party may adjourn any public or private
sale from time to time by announcement at the time and place fixed therefor, and
such sale may, without further notice, be made at the time and place to which it
was so adjourned. The Company hereby waives any claims against the Secured Party
arising by reason of the fact that the price at which the Pledged Property may
have been sold at a private sale was less than the price which might have been
obtained at a public sale or was less than the aggregate amount of the
Obligations, even if the Secured Party accepts the first offer received and does
not offer such Pledged Property to more than one offeree, and waives all rights
that the Company may have to require that all or any part of such Pledged
Property be marshaled upon any sale (public or private) thereof. The Company
hereby acknowledges that (i) any such sale of the Pledged Property by the
Secured Party may be made without warranty, (ii) the Secured Party may
specifically disclaim any warranties of title, possession, quiet enjoyment or
the like, and (iii) such actions set forth in clauses (i) and (ii) above shall
not adversely affect the commercial reasonableness of any such sale of Pledged
Property.

6



--------------------------------------------------------------------------------



 



     (b) Any cash held by the Secured Party as Pledged Property and all cash
proceeds received by the Secured Party in respect of any sale of or collection
from, or other realization upon, all or any part of the Pledged Property shall
be applied (after payment of any amounts payable to the Secured Party pursuant
to Section 8.3 hereof) by the Secured Party against, all or any part of the
Obligations in such order as the Secured Party shall elect, consistent with the
provisions of the Securities Purchase Agreement. Any surplus of such cash or
cash proceeds held by the Secured Party and remaining after the indefeasible
payment in full in cash of all of the Obligations shall be paid over to
whomsoever shall be lawfully entitled to receive the same or as a court of
competent jurisdiction shall direct.
     (c) In the event that the proceeds of any such sale, collection or
realization are insufficient to pay all amounts to which the Secured Party is
legally entitled, the Company shall be liable for the deficiency, together with
interest thereon at the rate specified in the Convertible Debentures for
interest on overdue principal thereof or such other rate as shall be fixed by
applicable law, together with the costs of collection and the reasonable fees,
costs, expenses and other client charges of any attorneys employed by the
Secured Party to collect such deficiency.
     (d) The Company hereby acknowledges that if the Secured Party complies with
any applicable state, provincial, or federal law requirements in connection with
a disposition of the Pledged Property, such compliance will not adversely affect
the commercial reasonableness of any sale or other disposition of the Pledged
Property.
     (e) The Secured Party shall not be required to marshal any present or
future collateral security (including, but not limited to, this Agreement and
the Pledged Property) for, or other assurances of payment of, the Obligations or
any of them or to resort to such collateral security or other assurances of
payment in any particular order, and all of the Secured Party’s rights hereunder
and in respect of such collateral security and other assurances of payment shall
be cumulative and in addition to all other rights, however existing or arising.
To the extent that the Company lawfully may, the Company hereby agrees that it
will not invoke any law relating to the marshaling of collateral which might
cause delay in or impede the enforcement of the Secured Party’s rights under
this Agreement or under any other instrument creating or evidencing any of the
Obligations or under which any of the Obligations is outstanding or by which any
of the Obligations is secured or payment thereof is otherwise assured, and, to
the extent that it lawfully may, the Company hereby irrevocably waives the
benefits of all such laws.
     Section 5.2 Duties Regarding Pledged Property.
     The Secured Party shall have no duty as to the collection or protection of
the Pledged Property or any income thereon or as to the preservation of any
rights pertaining thereto, beyond the safe custody and reasonable care of any of
the Pledged Property actually in the Secured Party’s possession.

7



--------------------------------------------------------------------------------



 



ARTICLE 6.
AFFIRMATIVE COVENANTS
     The Company covenants and agrees that, from the date hereof and until the
Obligations have been fully paid and satisfied or the Convertible Debentures
have been fully converted, unless the Secured Party shall consent otherwise in
writing (as provided in Section 8.4 hereof):
     Section 6.1. Existence, Properties, Etc.
          (a) The Company shall do, or cause to be done, all things, or proceed
with due diligence with any actions or courses of action, that may be reasonably
necessary (i) to maintain Company’s due organization, valid existence and good
standing under the laws of its state of incorporation, and (ii) to preserve and
keep in full force and effect all qualifications, licenses and registrations in
those jurisdictions in which the failure to do so could have a Material Adverse
Effect (as defined below); and (b) the Company shall not do, or cause to be
done, any act impairing the Company’s corporate power or authority (i) to carry
on the Company’s business as now conducted, and (ii) to execute or deliver this
Agreement or any other document delivered in connection herewith, including,
without limitation, any UCC-1 Financing Statements required by the Secured Party
(which other loan instruments collectively shall be referred to as the “Loan
Instruments”) to which it is or will be a party, or perform any of its
obligations hereunder or thereunder. For purpose of this Agreement, the term
“Material Adverse Effect” shall mean any material and adverse affect as
determined by Secured Party in its reasonable discretion, whether individually
or in the aggregate, upon (a) the Company’s assets, business, operations,
properties or condition, financial or otherwise; (b) the Company’s ability to
make payment as and when due of all or any part of the Obligations; or (c) the
Pledged Property.
     Section 6.2. Financial Statements and Reports.
     The Company shall furnish to the Secured Party within a reasonable time
such financial data as the Secured Party may reasonably request.
     Section 6.3. Accounts and Reports.
     The Company shall maintain a standard system of accounting in accordance
with generally accepted accounting principles consistently applied (“GAAP”) and
provide, at its sole expense, to the Secured Party the following:
          (a) as soon as available, a copy of any notice or other communication
alleging any nonpayment or other material breach or default, or any foreclosure
or other action respecting any material portion of its assets and properties,
received respecting any of the indebtedness of the Company in excess of $500,000
(other than the Obligations), or any demand or other request for payment under
any guaranty, assumption, purchase agreement or similar agreement or arrangement
respecting the indebtedness or obligations of others in excess of $500,000; and
          (b) within fifteen (15) days after the making of each submission or
filing, a copy of any report, financial statement, notice or other document,
whether periodic or otherwise, submitted to the shareholders of the Company, or
submitted to or filed by the Company with any

8



--------------------------------------------------------------------------------



 



governmental authority involving or affecting (i) the Company that could
reasonably be expected to have a Material Adverse Effect; (ii) the Obligations;
(iii) any part of the Pledged Property; or (iv) any of the transactions
contemplated in this Agreement or the Loan Instruments (except, in each case, to
the extent any such submission, filing, report, financial statement, notice or
other document is posted on EDGAR Online).
     Section 6.4. Maintenance of Books and Records; Inspection.
     The Company shall maintain its books, accounts and records in accordance
with GAAP, and permit the Secured Party, its officers and employees and any
professionals designated by the Secured Party in writing, at any time during
normal business hours and upon reasonable notice to visit and inspect any of its
properties (including but not limited to the collateral security described in
the Transaction Documents and/or the Loan Instruments), corporate books and
financial records, and to discuss its accounts, affairs and finances with any
employee, officer or director thereof (it being agreed that, unless an Event of
Default shall have occurred and be continuing, there shall be no more than two
(2) such visits and inspections in any Fiscal Year).
     Section 6.5. Maintenance and Insurance.
          (a) The Company shall maintain or cause to be maintained, at its own
expense, all of its material assets and properties in good working order and
condition, ordinary wear and tear excepted, making all necessary repairs thereto
and renewals and replacements thereof.
          (b) The Company shall maintain or cause to be maintained, at its own
expense, insurance in form, substance and amounts (including deductibles), which
the Company deems reasonably necessary to the Company’s business, (i) adequate
to insure all assets and properties of the Company of a character usually
insured by persons engaged in the same or similar business against loss or
damage resulting from fire or other risks included in an extended coverage
policy; (ii) against public liability and other tort claims that may be incurred
by the Company; (iii) as may be required by the Transaction Documents and/or
applicable law and (iv) as may be reasonably requested by Secured Party, all
with financially sound and reputable insurers.
     Section 6.6. Contracts and Other Collateral.
     The Company shall perform all of its obligations under or with respect to
each instrument, receivable, contract and other intangible included in the
Pledged Property to which the Company is now or hereafter will be party on a
timely basis and in the manner therein required, including, without limitation,
this Agreement, except to the extent the failure to so perform such obligations
would not reasonably be expected to have a Material Adverse Effect.
Section 6.7. Defense of Collateral, Etc.
     The Company shall defend and enforce its right, title and interest in and
to any part of: (a) the Pledged Property; and (b) if not included within the
Pledged Property, those assets and properties whose loss would reasonably be
expected to have a Material Adverse Effect, each against all manner of claims
and demands on a timely basis to the full extent permitted by applicable law
(other than any such claims and demands by holders of Permitted Liens).

9



--------------------------------------------------------------------------------



 



     Section 6.8. Taxes and Assessments.
     The Company shall (a) file all material tax returns and appropriate
schedules thereto that are required to be filed under applicable law, prior to
the date of delinquency (taking into account any extensions of the original due
date), (b) pay and discharge all material taxes, assessments and governmental
charges or levies imposed upon the Company, upon its income and profits or upon
any properties belonging to it, prior to the date on which penalties attach
thereto, and (c) pay all material taxes, assessments and governmental charges or
levies that, if unpaid, might become a lien or charge upon any of its
properties; provided, however, that the Company in good faith may contest any
such tax, assessment, governmental charge or levy described in the foregoing
clauses (b) and (c) so long as appropriate reserves are maintained with respect
thereto if and to the extent required by GAAP.
     Section 6.9. Compliance with Law and Other Agreements.
     The Company shall maintain its business operations and property owned or
used in connection therewith in compliance with (a) all applicable federal,
state and local laws, regulations and ordinances governing such business
operations and the use and ownership of such property, and (b) all agreements,
licenses, franchises, indentures and mortgages to which the Company is a party
or by which the Company or any of its properties is bound, except where the
failure to so comply would not reasonably be expected to have a Material Adverse
Effect.
     Section 6.10. Notice of Default.
     The Company shall give written notice to the Secured Party of the
occurrence of any Event of Default.
     Section 6.11. Notice of Litigation.
     The Company shall give notice, in writing, to the Secured Party of (a) any
actions, suits or proceedings wherein the amount at issue is in excess of
$250,000, instituted by any persons against the Company, or affecting any of the
assets of the Company, and (b) any dispute, not resolved within fifteen
(15) days of the commencement thereof, between the Company on the one hand and
any governmental or regulatory body on the other hand, which might reasonably be
expected to have a Material Adverse Effect on the business operations or
financial condition of the Company.
     Section 6.13. Future Subsidiaries.
     If the Company shall hereafter create or acquire any subsidiary,
simultaneously with the creation or acquisition of such subsidiary, the Company
shall cause such subsidiary to grant to the Secured Party a security interest of
the same tenor as created under this Agreement.

10



--------------------------------------------------------------------------------



 



ARTICLE 7.
NEGATIVE COVENANTS
     The Company covenants and agrees that, from the date hereof until the
Obligations have been fully paid and satisfied, the Company shall not, unless
the Secured Party shall consent otherwise in writing:
     Section 7.1. Liens and Encumbrances.
     Directly or indirectly make, create, incur, assume or permit to exist any
Lien in, to or against any part of the Pledged Property other than Permitted
Liens.
Section 7.2. Restriction on Redemption and Cash Dividends
     Directly or indirectly, redeem, repurchase or declare or pay any cash
dividend or distribution on its capital stock without the prior express written
consent of the Secured Party.
     Section 7.3. Incurrence of Indebtedness.
     Directly or indirectly, incur or guarantee, assume or suffer to exist any
indebtedness, other than the indebtedness evidenced by the Convertible
Debentures and other Permitted Indebtedness. “Permitted Indebtedness” means:
(i) indebtedness evidenced by Convertible Debentures; (ii) indebtedness
described on the Disclosure Schedule to the Securities Purchase Agreement; (iii)
indebtedness incurred solely for the purpose of financing the acquisition or
lease of any equipment by the Company, including capital lease obligations with
no recourse other than to such equipment; (iv) indebtedness (A) the repayment of
which has been subordinated to the payment of the Convertible Debentures on
terms and conditions acceptable to the Secured Party, including with regard to
interest payments and repayment of principal, (B) which does not mature or
otherwise require or permit redemption or repayment prior to or on the 91st day
after the maturity date of any Convertible Debentures then outstanding; and
(C) which is not secured by any assets of the Company; (v) indebtedness solely
between the Company and/or one of its domestic subsidiaries, on the one hand,
and the Company and/or one of its domestic subsidiaries, on the other which
indebtedness is not secured by any assets of the Company or any of its
subsidiaries, provided that (x) in each case a majority of the equity of any
such domestic subsidiary is directly or indirectly owned by the Company, such
domestic subsidiary is controlled by the Company and such domestic subsidiary
has executed a security agreement in the form of this Agreement and (y) any such
loan shall be evidenced by an intercompany note that is pledged by the Company
or its subsidiary, as applicable, as collateral pursuant to this Agreement;
(vi) reimbursement obligations in respect of letters of credit issued for the
account of the Company or any of its subsidiaries for the purpose of securing
performance obligations of the Company or its subsidiaries incurred in the
ordinary course of business so long as the aggregate face amount of all such
letters of credit does not exceed $500,000 at any one time; and (vii) renewals,
extensions and refinancing of any indebtedness described in clauses (i) or
(iii) of this subsection.

11



--------------------------------------------------------------------------------



 



     Section 7.4. Places of Business and Corporate Name.
     The Company shall not change the location of its chief place of business,
state of incorporation, chief executive office or any place of business
disclosed to the Secured Party, unless such change in location is to a different
location within the United States and the Company provides notice to the Secured
Party of new location within 10 days’ of such change in location. Furthermore
the Company shall not change its corporate name unless the Company provides
notice to the Secured Party of such change of corporate name within 10 days’ of
such change.
     Section 7.5. Transfer of Pledged Property. The Company shall not transfer
such Pledged Property, whether title or otherwise, to any entity or third party
including but not limited to the Advanced Viral Research Ltd.
ARTICLE 8.
MISCELLANEOUS
     Section 8.1. Notices.
     All notices or other communications required or permitted to be given
pursuant to this Agreement shall be in writing and shall be considered as duly
given on: (a) the date of delivery, if delivered in person or by nationally
recognized overnight delivery service or (b) five (5) days after mailing if
mailed from within the continental United States by certified mail, return
receipt requested to the party entitled to receive the same:

          If to the Secured Party:   YA Global Investments, L.P.     101 Hudson
Street-Suite 3700     Jersey City, New Jersey 07302
 
  Attention:   Mark Angelo
 
      Portfolio Manager
 
  Telephone:   (201) 986-8300
 
  Facsimile:   (201) 985-8266
 
        With a copy to:   David Gonzalez, Esq.     101 Hudson Street, Suite 3700
    Jersey City, NJ 07302
 
  Telephone:   (201) 985-8300
 
  Facsimile:   (201) 985-8266
 
       

12



--------------------------------------------------------------------------------



 



          And if to the Company:   Advanced Viral Research Corp.     200
Corporate Boulevard South     Yonkers, New York 10701     Attention: Stephen
Elliston
 
  Telephone:   (914) 376-7383
 
  Facsimile:   (914) 845-8720
 
        With a copy to:   Berman Rennert Vogel and Mandler, P.C.     29th Floor-
Bank of America Tower at International Place     100 S.E. Second Street    
Miami, Florida 33131     Attention: Charles J. Rennert
 
  Telephone:   (305) 577-4171
 
  Facsimile:   (305) 373-6036

     Any party may change its address by giving notice to the other party
stating its new address. Commencing on the tenth (10th) day after the giving of
such notice, such newly designated address shall be such party’s address for the
purpose of all notices or other communications required or permitted to be given
pursuant to this Agreement.
     Section 8.2. Severability.
     If any provision of this Agreement shall be held invalid or unenforceable,
such invalidity or unenforceability shall attach only to such provision and
shall not in any manner affect or render invalid or unenforceable any other
severable provision of this Agreement, and this Agreement shall be carried out
as if any such invalid or unenforceable provision were not contained herein.
     Section 8.3. Expenses.
     In the event of an Event of Default, the Company will pay to the Secured
Party the amount of any and all reasonable out-of-pocket expenses, including the
reasonable fees and expenses of its counsel, which the Secured Party may incur
in connection with: (i) the custody or preservation of, or the sale, collection
from, or other realization upon, any of the Pledged Property; (ii) the exercise
or enforcement of any of the rights of the Secured Party hereunder or (iii) the
failure by the Company to perform or observe any of the provisions hereof.
     Section 8.4. Waivers, Amendments, Etc.
     The Secured Party’s delay or failure at any time or times hereafter to
require strict performance by Company of any undertakings, agreements or
covenants shall not waive, affect, or diminish any right of the Secured Party
under this Agreement to demand strict compliance and performance herewith. Any
waiver by the Secured Party of any Event of Default shall not waive or affect
any other Event of Default, whether such Event of Default is prior or subsequent
thereto and whether of the same or a different type. None of the undertakings,
agreements and covenants of the Company contained in this Agreement, and no
Event of Default, shall be deemed to have been waived by the Secured Party, nor
may this Agreement be amended,

13



--------------------------------------------------------------------------------



 



changed or modified, unless such waiver, amendment, change or modification is
evidenced by an instrument in writing specifying such waiver, amendment, change
or modification and signed by the Secured Party in the case of any such waiver,
and signed by the Secured Party and the Company in the case of any such
amendment, change or modification.
     Section 8.5. Continuing Security Interest.
     (a) This Agreement shall create a continuing security interest in the
Pledged Property and shall: (i) remain in full force and effect until the
occurrence of an Expiration Event; and (ii) be binding upon the Company and its
successors and heirs; and (iii) inure to the benefit of the Secured Party and
its successors and assigns. Upon the occurrence of an Expiration Event, the
Company shall be entitled to the return, at its expense, of such of the Pledged
Property as shall not have been sold in accordance with Section 5.1 hereof or
otherwise applied pursuant to the terms hereof.
     (b) Effective upon the closing of a disposition of any Pledged Property,
provided the Secured Party consents in writing prior to such disposition or such
disposition is made in the ordinary course of business, the security interest
granted hereunder in the Pledged Property so disposed of shall terminate and the
Secured Party shall deliver such documents as the Company shall reasonably
request to evidence such termination; provided, however, the security interest
granted hereunder in all remaining Pledged Property shall remain in full force
and effect.
     Section 8.6. Independent Representation.
     Each party hereto acknowledges and agrees that it has received or has had
the opportunity to receive independent legal counsel of its own choice and that
it has been sufficiently apprised of its rights and responsibilities with regard
to the substance of this Agreement.
     Section 8.7. Applicable Law: Jurisdiction.
     This Agreement shall be governed by and interpreted in accordance with the
laws of the State of Delaware without regard to the principles of conflict of
laws. The parties further agree that any action between them shall be heard in
Hudson County, New Jersey, and expressly consent to the jurisdiction and venue
of the Superior Court of New Jersey, sitting in Hudson County and the United
States District Court for the District of New Jersey sitting in Newark, New
Jersey for the adjudication of any civil action asserted pursuant to this
Paragraph.
     Section 8.8. Waiver of Jury Trial.
     AS A FURTHER INDUCEMENT FOR THE SECURED PARTY TO ENTER INTO THIS AGREEMENT
AND TO MAKE THE FINANCIAL ACCOMMODATIONS TO THE COMPANY, THE COMPANY HEREBY
WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING RELATED IN ANY WAY TO
THIS AGREEMENT AND/OR ANY AND ALL OTHER DOCUMENTS RELATED TO THIS TRANSACTION.

14



--------------------------------------------------------------------------------



 



     Section 8.9. Entire Agreement.
     This Agreement constitutes the entire agreement among the parties and
supersedes any prior agreement or understanding among them with respect to the
subject matter hereof.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

15



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Security
Agreement as of the date first above written.

            COMPANY:
ADVANCED VIRAL RESEARCH CORP.
      By:   /s/ Martin Bookman        Name:   Martin Bookman        Title:  
CFO     

            SUBSIDIARY 1:
ADVANCE VIRAL RESEARCH, LTD.
      By:   /s/ Martin Bookman        Name:   Martin Bookman        Title:  
CFO     

            SUBSIDIARY 2:
TRIAD BIOTHERAPEUTICS, INC.
      By:   /s/ Martin Bookman        Name:   Martin Bookman        Title:  
CFO     

16



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Security
Agreement as of the date first above written.

            SECURED PARTY:
YA GLOBAL INVESTMENTS, L.P.

By: Yorkville Advisors, LLC
Its: General Partner
      By:   /s/ Mark Angelo        Name:   Mark Angelo         Title:  
Portfolio Manager     

17



--------------------------------------------------------------------------------



 



SCHEDULE I
LEGAL NAMES; ORGANIZATIONAL IDENTIFICATION NUMBERS; STATES OF ORGANIZATION

                  State of         Company’s Name   Organization   Employer ID  
Organizational ID
Advanced Viral Research Corp.
  Delaware        
Advance Viral Research, Ltd.
  Bahamas        
Triad Biotherapeutics, Inc.
  Delaware        

18



--------------------------------------------------------------------------------



 



EXHIBIT A
DEFINITION OF PLEDGED PROPERTY
     For the purpose of securing prompt and complete payment and performance by
the Company of all of the Obligations, the Company unconditionally and
irrevocably hereby grants to the Secured Party a continuing security interest in
and to, and lien upon, the following property of the Company, now owned or
hereafter owned created or acquired(collectively, the “Pledged Property”):
          (a) all goods of the Company, including, without limitation,
machinery, equipment, furniture, furnishings, fixtures, signs, lights, tools,
parts, supplies and motor vehicles of every kind and description, , and all
replacements, additions, accessions, substitutions and proceeds thereof, arising
from the sale or disposition thereof, and where applicable, the proceeds of
insurance and of any tort claims involving any of the foregoing;
          (b) all inventory of the Company, including, but not limited to, all
goods, wares, merchandise, parts, supplies, finished products, other tangible
personal property, including such inventory as is temporarily out of Company’s
custody or possession and including any returns upon any accounts or other
proceeds, including insurance proceeds, resulting from the sale or disposition
of any of the foregoing;
          (c) all contract rights and general intangibles of the Company,
including, without limitation, goodwill, trademarks, trade styles, trade names,
leasehold interests, partnership or joint venture interests, patents and patent
applications, copyrights, deposit accounts;
          (d) all documents, warehouse receipts, instruments and chattel paper
of the Company;
          (e) all accounts and other receivables, instruments or other forms of
obligations and rights to payment of the Company (herein collectively referred
to as “Accounts”), together with the proceeds thereof, all goods represented by
such Accounts and all such goods that may be returned by the Company’s
customers, and all proceeds of any insurance thereon, and all guarantees,
securities and liens which the Company may hold for the payment of any such
Accounts including, without limitation, all rights of stoppage in transit,
replevin and reclamation and as an unpaid vendor and/or lienor;
          (f) to the extent assignable, all of the Company’s rights under all
present and future authorizations, permits, licenses and franchises issued or
granted in connection with the operations of any of its facilities;
          (g) all investment property, equity interests, securities or other
instruments in other companies, including, without limitation, any subsidiaries,
investments or other entities (whether or not controlled); and
          (h) all products and proceeds (including, without limitation,
insurance proceeds) from the above-described Pledged Property.

